EXHIBIT 95 MINE SAFETY ACT DISCLOSURE Certain of our operations are classified as mines and are subject to regulation by the Federal Mine Safety and Health Administration (“MSHA”) under the Federal Mine Safety and Health Act of 1977 (the “Mine Act”). MSHA inspects our mines on a regular basis and issues various citations and orders when it believes a violation has occurred under the Mine Act. For the year ended December 31, 2012, we were issued certain mine safety and health citations by the MSHA under the Mine Act including: for MSHA Property 47-03629 one Section 404 “S&S” citation with assessments totaling $300 and for MSHA Property 47-03628 one other citation with assessments totaling $200.
